Citation Nr: 1528944	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO. 08-16 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing loss.

2. Entitlement to an earlier effective date prior to December 20, 1991 for the grant of service connection for tinnitus.

3. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

By way of background, the RO denied entitlement to an increased rating for left ear hearing loss and service connection for right ear hearing loss in the May 2006 decision and entitlement to an earlier effective date for the grant of service connection for tinnitus in the May 2007 decision. A May 2007 statement was accepted as a timely notice of disagreement as to both decisions, and the issues were adjudicated together in an April 2008 statement of the case, which the Veteran properly appealed to the Board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

However, in this case the record indicates that the issue of service connection for right ear hearing loss has never been claimed or adjudicated prior to the rating decision on appeal. The unappealed December 1970 statement of the case denying service connection for hearing loss arose from an appeal of a July 1970 rating decision that denied service connection only for left ear hearing loss. Subsequent adjudications spanning the period from November 1973 to June 1993 repeatedly reopened and denied on the merits claims of service connection for hearing loss. 
The fact that these decisions reopened the claims prior to denying them indicates that the RO was only adjudicating the issue of service connection for left ear hearing loss. The code sheets of record during this period at no point reflect that service connection for right ear hearing loss had been denied. The Veteran's claims for service connection for hearing loss stopped with the May 1994 grant of service connection left ear hearing loss, in response to which the Veteran filed a claim for an earlier effective date for that grant of service connection. The issue of entitlement to service connection for right ear hearing loss was not recognized until the December 2005 VCAA letter sent in response to the Veteran's November 2005 statement requesting to reopen his claim for service connection for hearing loss. This was interpreted by the RO as a claim for service connection for right ear hearing loss, and adjudicated as such (without addressing reopening) in the rating decision on appeal.

Further, the vast majority of the lay evidence of record, both from the Veteran and from his family members and friends, during the period from 1970 to November 2005 only refers to single or left ear hearing loss. As the prior adjudications do not reflect that the issue of service connection for right ear hearing loss has ever been claimed or formally adjudicated in a rating decision, and the lay evidence indicates that the only claimed issue was in fact left ear hearing loss, the Board finds that there is no prior denial of service connection for right ear hearing loss of record. As there is no prior denial, and despite the fact that the Veteran phrased his November 2005 claim as one to "reopen" his claim of service connection for hearing loss, new and material evidence need not be addressed in this case, and the issue before the Board is entitlement to service connection for right ear hearing loss only.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU is already in effect, and therefore is not raised by the record.

The Veteran and D.A. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for chest pain and entitlement to earlier effective dates for the grants of service connection for a left foot disability and left ear hearing loss have been raised by the record in May 2015, April 2013 and December 2005 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to a compensable rating for left ear hearing loss and entitlement to service connection for right ear loss are addressed in the REMAND portion of the decision below.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The May 2006 claim for an earlier effective date for the grant of service connection for tinnitus constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSION OF LAW

On the basis of the unappealed April 2002 Board decision, the freestanding claim for an effective date earlier than December 20, 1991, for the grant of service connection for tinnitus is dismissed. 38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Concerning the claim for an earlier effective date for tinnitus, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). As will be discussed below, the Veteran's earlier effective date claim for the grant of service connection for tinnitus is denied as a matter of law because the claim was previously denied in an unappealed April 2002 Board decision. As such, the current earlier effective date claim is a freestanding one, which is barred as a matter of law. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal.

II. Earlier Effective Date

In a May 1994 rating decision, the RO granted service connection for tinnitus, effective December 20, 1991. The Veteran was notified of the decision and of his appellate rights by letter in May 1994, and that same month filed a notice of disagreement as to the effective date of the grant of service connection for tinnitus. A May 1995 statement of the case denied entitlement to an earlier effective date, in response to which the Veteran filed a timely substantive appeal in June 1994. In a decision dated April 8, 2002, the Board then denied entitlement to an earlier effective date for the grant of tinnitus and was notified of his appellate rights. The Veteran did not appeal to the United States Court of Appeals for Veterans Claims (CAVC) and reconsideration was not ordered. Accordingly, the Board decision denying an effective date prior to December 20, 1991, for the grant of service connection for tinnitus became final on April 8, 2002. 38 C.F.R. §§ 3.104(a), 20.1100.

The method for overcoming the finality of a decision is a request for revision based on clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). As the April 2002 decision is final, the Veteran's May 2007 claim for an effective date earlier than December 20, 1991, for the grant of service connection for tinnitus is a freestanding claim. Id. As it is freestanding, the claim must be dismissed. Id. 


ORDER

As a freestanding claim, the claim for an earlier effective date prior to December 20, 1991 for the grant of service connection for tinnitus is dismissed. 


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning the increased rating claim, the Veteran's last audiological examination was in November 2005. During his May 2015 hearing, the Veteran indicated that his left ear hearing loss had worsened since his last examination, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is an allegation and objective signs of worsening, the Board finds that the claim must be remanded for a new VA examination to determine the current severity of the Veteran's left ear hearing loss disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Turning to the service connection claim, the November 2005 examiner indicated that as the Veteran's right ear hearing was within normal limits at the time of the test and within normal limits at separation, any subsequent hearing loss is unrelated to service. However, in accordance with case precedent, an absence of significant threshold shifts during active duty service or hearing loss at separation cannot serve as the sole supporting reason for a negative audiological opinion. See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993). Further, the examiner did not address the Veteran's lay statements that he served as an artilleryman in Vietnam, which is corroborated by his DD-214, and therefore had significant noise exposure in service. Therefore, a new VA audiological examination is necessary.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the current nature, severity and etiology of his left and right ear hearing loss. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.
Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and their results included in the examination report. The examiner should attempt to elicit a full history of noise exposure from the Veteran. Then, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ear hearing loss is related to active duty service?

The Veteran's statements concerning exposure to noise from artillery fire while in Vietnam should be presumed to be credible and considered. Note that the prior opinion offered in November 2005 is inadequate, as a lack of hearing loss in service or at separation cannot serve as the sole basis for a negative finding.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).
3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


